Goodrich, P. J. :
In July, 1893, the defendants were duly appointed receivers of the New York, Lake Erie and Western Railroad Company, and as such receivers have since operated the above road.
On Sunday morning, March 11,1894, the plaintiff and a friend purchased tickets of the ticket agent at Middletown for passage to Sparrowbush. He and his-friend testified that before doing so they inquired of the agent whether a milk train which was then coming to the station stopped at Sparrowbush, and were informed that it did. The plaintiff boarded this train and the conductor called for and punched his ticket in the usual method, and handed it back, without any statement as to the plaintiff’s destination, although the plaintiff inquired how long the train would stop at Port Jervis, and was informed that it would stop about ten minutes. When the train arrived at Port Jervis the plaintiff alighted for some refreshments, and when the train was ready to leave that station got on again. Soon after a new conductor entered the train, and when it was a short distance outside of the depot called for tickets, and, upon receiving the plaintiff’s, told him that the train did not stop at SparTowbush. The plaintiff testified that the following conversation -occurred. The .plaintiff said: “Well, we paid, and I think we ■ought to have the privilege of riding there; bought a ticket to ride *196there. Well, he (the conductor) said he didn’t stop there,- and he says, You will have to get off,’ and he pulled the bell rope and stopped the train, and we got off.” The plaintiff walked back to the station, some 200 or 300 yards distant, and afterwards walked toSparrowbush.
The ticket agent denied, though in a somewhat hazy manner, that he told the plaintiff that the. train stopped at Sparrowbush. The conductor of the first train testified that at Port Jervis the passenger car was cut off and that other cars were attached to the second train, which also was a milk train. The conductor of the second train testified that a short distance from the depot he asked for tickets,, was shown the plaintiff’s ticket, and at once told him that the train did not stop at Sparrowbush, and pulled the bell, telling the plaintiff.' that he could get off there or go on to Pond Eddy, eight miles beyond Sparrowbush, and the plaintiff replied that he did not want to go to that place, and stepped off the. train as soon as it had stopped. This conductor admits that the plaintiff told him- he had bought a ticket for Sparrowbush and wanted to go there. The plaintiff and hia friend denied that any such option was offered to them.
There have been two trials of the action; the first resulted in & verdict of $100 for the plaintiff. This was affirmed by the General Term (84 Hun, 308), but á reargument was ordered (88 id. 181),. and on the reargument the judgment was reversed. In the first, opinion, the affirmance was stated to be on the ground that the declarations of the ticket agent bound the defendants and formed part of the contract: that, therefore, the plaintiff was lawfully on the train, and that, ££ under all the circumstances, the conductor had no right to eject ¡the plaintiff, and his action in doing so was unlawful, * '* * and the plaintiff is entitled to damages for the indignity and humiliation suffered thereby.” The reargument was ordered on the grounds that “ the case was tried at the Circuit solely upon the theory of a breach of contract. The court ruled that the ejectment of the plaintiff from the train was not unlawful. On appeal,, this cotirt apparently overlooked that ruling and sustained the. judgment on the ground that £ the conductor had no right to eject the-plaintiff, and his action in .doing so was unlawful.’ The. plaintiff should not be permitted to sustain his judgment on a different theory *197than that upon which it was recovered at the trial. Treating the action as one for breach of contract, the damages were excessive. No special damages were alleged or proven. The plaintiff was entitled to actual damages only, and that limited his right to recover to the reasonable expense of procuring a conveyance from the place where he was ejected to his destination.” (88 Hun, 182.)
This condition of affairs requires an explanation of the method of the last trial. The complaint alleged that the defendants did not carry the plaintiff to his destination, but, in violation of their duties as common carriers and of said contract, ejected the plaintiff from the train before it reached Sparrowbush, thereby inflicting upon him indignity, inconvenience, damage and injury. At the opening of this trial, the plaintiff’s counsel, in answer to a question of the court, stated that the action was one for unlawful ejection from the train, and not an action for breach of contract, and the action was tried upon that theory.' The defendants, at the close of all the evidence, moved to dismiss the complaint on the ground that there was no evidence to show any unlawful ejection, but that, according to the conductor’s evidence, he gave the plaintiff his choice to go on to Pond Eddy or to leave the train, while, according to the plaintiff’s testimony, he was required to get off the train at a proper place, in accordance with the regulations of the company, and that the conductor was acting strictly in accordance with his duty in directing him to get off the train at that point. The court, upon the theory upon which the plaintiff tried his cause, granted the motion on the ground that the plaintiff had not made out a case of unlawful expulsion. Whereupon, the plaintiff’s counsel asked to go to the jury on the question of the unlawful ejection of the plaintiff from the train: Not content with this distinct definition of the gravamen of his action, the plaintiff’s counsel, on the argument of the appeal, restated his position, both orally and in his printed points. Under these circumstances, we are compelled to consider the question upon' the ground, and that only, upon which the plaintiff desires to stand, viz., that the action is to recover damages solely for the unlawful expulsion of the plaintiff. This was the ruling, of the court in the opinion in 88 Hun.
We have two principles laid down in this action in this department as the law of the controversy: First. A party should not be. *198permitted to, sustain a judgment on a different theory than; that • upon which if wag recovered. Second. That the plaintiff wás law-. fully aboard the train, was unlawfully ejectéd and is entitled to recover, his damages for the indignity and humiliation, suffered thereby.
For the purposes of this appeal, we must assume the truth of the statement made by the plaintiff and his witness Rose, that the ticket agent told him that the train would stop at Sparrowbusb, and that the conductor did not tell him that he could go on to Pond Eddy,but ordered him-to leave the train. Then he was lawfully on the-train and was unlawfully ejected therefrom, and had the right to-have the amount of his damages assessed by the jury. Or, if we-take the evidence in the best light for the defendants, there was a conflict of evidence between the plaintiff, and the defendants as to' the circumstances of the sale of the ticket and the expulsion, and as' the plaintiff asked to have these questions submitted tb the jury, the refusal was reversible, error. The conversation. between the plaintiff and the ticket agent forms a part of the contract. The case of R., F. & P. R. R. Co. v. Ashby (79 Va. 180) is exact authority for this proposition. The' court said ; “ The company has no right to sell a passenger a ticket for a particular station, and then refuse. to' stop at that station ; and the act of the ticket agent in selling such • ticket to a passenger, is the act of the -company, and if the conductor - refuse to allow the passenger to. disembark at such station for. which he holds a ticket, if he obeys the company’s regulation, he is exoner- ' ated, but the company is responsible for the act of the agent who sold the ticket and wrongfully received the money for it.” The inference from this decision is that the plaintiff has a right of action against the company for his. unlawful ejection, based not solely upon the action of the conductor, but also upon that action taken in connection with the declaration of the ticket agent, and this is within the allegations of the complaint. There is abundant authority for the proposition that a person can recover damages for an unlawful expulsion, without proving special pecuniary damages.
In Pittsburgh, etc., R. W. Co. v. Nuzum (50 Ind. 141) the distinction is recognized between a mistake made bv a passenger in the use of a ticket, which was not induced by the compcvny, and 'a ticket purchased-upon the representations of the ticket agent. .
In Hamilton v. Third Avenue Railroad Co. (53 N. Y. 25, 28) *199the plaintiff was unlawfully ejected from a car of the defendant. The court said: “ The act, nevertheless, was unlawful, and being so the plaintiff had a right to compensatory damages therefor. These included not only compensation for the loss of time and the amount', the plaintiff was obliged to pay for passage upon another car, but, in addition thereto, the injury done to his feelings might be taken into. consideration by the jury and a suitable recompense given therefor.” • And this without proving specific pecuniary damage. (Cooley Torts [2d ed.], 68, 69; 2 Sedg. Dam. [8th ed.] § 865; Muckle v. Rochester Railway Co., 79 Hun, 32.)
I .do not regard the case of Townsend v. N. Y. C. & H. R. R. R. Co. (56 N. Y. 295) as authority on the question. In that case the plaintiff had purchased a ticket from Sing Sing to Rhinebeck and boarded a train which only went to Poughkeepsie, upon which his ticket was taken up by the conductor and no check or other ticket' given to him. At Poughkeepsie he took another train which was tostop at Rhinebeck. The conductor of this train called upon the plaintiff for his ticket and was informed that it had been 'surrendered to the. conductor of the first train. The conductor told him that it" was his duty to collect his fare and that the other conductor would" make it right with him, but the passenger refused to pay his fare and was compelled to leave the train. The court held that the conductor was only performing his duty according to the reasonable regulations of the company, requiring a passenger to show a ticket or pay his fare, and that the wrongful taking of the passenger’s ticket by the first conductor did not exonerate the plaintiff from. compliance with the regulations,, and that under such circumstances he was lawfully put off the train. The case at bar is easily distinguishable. Here the passenger had his ticket and exhibited it to the conductor. The ticket showed that the passenger had the right of passage to Sparrowbush, and the conductor was informed of and was bound by the" contract of the company made with the ticket, agent and could not lawfully put the plaintiff off the train. He could have stopped , the train, notwithstanding the fact that it was not scheduled to stop at Sparrowbush. The defendants were legally bound to stop, and his stopping would have been within his duty, regardless of the regulations. It is not a reasonable regulation that the company" can sell a passenger a ticket for a continuous passage *200from Middletown to Sparrowbusk, and, when the ticket is produced, refuse to comply with its undertaking to let him off at Sparrowbush. The conductor, as between himself and the company, was justified in refusing to stop, but as to the plain tiff, the defendants are. liable for the unlawful expulsion.
It was held in Palmeri v. M. R. Co. (133 N. Y. 261) that a railroad corporation is civilly liable for the unlawful acts of its servant, done in the prosecution of the business intrusted to him, if its passengers are injured thereby, and that good faith and motives on the part of the servant are not a defense.
In Hibbard v. N. Y. & Erie R. R. Co. (15 N. Y. 455) the plaintiff refused to show his ticket, stating as his reason that he had once shown it, although the train had since such showing stopped at another station; and the court held that the regulation requiring a passenger to show his ticket whenever required by the conductor was reasonable, and that his ejection from the train for failure to do so was lawful.
The respondents’ counsel cites the case of L. S. & M. S. R. Co. v. Pierce (47 Mich. 277). The case hardly sustains his contention, as that was a case where a passenger was wrongfully on a train and was ejected, and it was held that he could not recover damages, for his removal except for needless violence, but in the case at bar the plaintiff- was lawfully on the train. We also notice that this case expressly holds that railway jjassengers have a right to rely upon the information received by them from ticket agents in answer to their inquiries as to the stoppages'of trains. So, also, in another case cited by the respondents’ counsel (Wells v. Ala. Great Southern R. R. Co., 67 Miss. 24) the court held that it .was only in the absence of a special contract that a passenger could complain of the refusal to stop a train at a station other than a scheduled station. In the two other cases cited by him (International & Great Northern Ry. Co. v. Hassell, 62 Tex. 256; Trotlinger v. East Tennessee, etc., R. R. Co., 11 Lea [Tenn.], 533) there is a recognition of the rule that while the company may establish reasonable regulations for the running and stopping of its trains, it must give reasonable notice thereof, and they do not controvert the doctrine-for which the-plaintiff contends, that he had the right to rely upon the information received from the ticket agent.
*201We must, therefore, conclude that the plaintiff was lawfully on the train, and that hy his contract with the company he had the right to he let off at Sparrowbush, unless the conductor offered him the option of going on to Pond Eddy or ■ of leaving the train; and that, as there was contradictory evidence on that subject, the question of fact should have been submitted to the jury, and the dismissal of the complaint was error.
The judgment must he reversed, and a new trial granted.
Judgment reversed and new trial granted, costs to abide the event.